Decided May 28, 1930.
The court in this cause having issued an alternative writ of mandate directed to the respondents commanding them to rule on the application of relators for a writ of mandate against the clerk of the District Court of Gallatin county in the matter above referred to, or to show cause on May 28, 1930, why a ruling thereon should not be made, and it appearing to the court that on the twenty-first day of May, 1930, the respondents made return showing that the district court had ruled upon said application, in consequence of which ruling the function of the alternative writ of mandate, issued as aforesaid, has been performed, it is ordered that relators' petition to this court be denied, and the proceeding is hereby dismissed.